Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Action/Claims
Claims 1-5, 8-12, 14, 16-27, 29-30, 34-35, 37-41 are pending in this application. Claims 14, 16-27, 29-30, 34-35, and 37 remain withdrawn as being directed to a non-elected invention. Claims 6-7, 13, 15, 28, 31-33, 36 have been canceled.
Claims 1-5, 8-12, and 38-41 are being examined in this office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/22 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-12, and 38-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crebassa et al. (US20120321688, from IDS), Ford (US20140155337), Collee (WO2016039623), and Swietoslawski (WO2015126267), Fisher (See https://extension.oregonstate.edu/news/less-toxic-iron-phosphate-slug-bait-proves-effective, and Compound Interest (Compound Interest https://www.compoundchem.com/2015/03/12/slug-pellets/).
	Applicant’s claim:
--  A seed treatment comprising:
metaldehyde;
saponin;
humic acid; and
an agriculturally acceptable film coating composition;
wherein the concentration of saponin in the treatment is between 7 to 30% by weight of the treatment and the treatment repels molluscs from treated seed and its germinated seedling.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 1, 8-9, and 40-41, Crebassa teaches compositions which comprise metaldehyde (which is known to repel slugs as is evidenced by Compound Interest see paragraph 3-4 and that slugs do not need to ingest only come into contact with metaldehyde, e.g. on the surface of a seed for it to exert it effects), saponin, and wherein the composition can be used with/mixed with film forming polymers to form a coating and wherein these compositions can be mixed with seeds and therefore reads on the claimed seed treatment and/or treated seeds treated with this composition because if it the coating and bait mixture is mixed with seeds then the seeds are treated with the composition, especially since Crebassa teaches that the coated neutral substrate mixture of the bait includes edible, appetizing substrate for the mollusks which would broadly include seeds (See [0077]; [0055-0056]; Claims; [0054]; [0037-0057]). Crebassa further teaches wherein the concentration of saponin is between 7 to 30%, more specifically between 10 to 20% of the treatment which reads on the instantly claimed 12.5 to 20% by weight of the treatment and wherein the concentration of the metaldehyde is about 5% by weight (See [0037-0054]; [0044-0054]; [0128]). Crebassa further teaches wherein their compositions are for treating/controlling mollusc (See entire document; [0030-0057]; Claims). Regarding claim 4-5, Crebassa also further teaches wherein the composition is in a powder form, which reads on wherein the metaldehyde is a solid/metaldehyde is powder form (See [0036]; [0053-0054]; [0042]; [0057]). Regarding claim 2, Crebassa does teach that the solution does not need to be dehydrated into a powder before use, which reads on wherein the saponin is in a liquid formulation (See [0031-0037]). 
	Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 1-5, 8-10, 12, 38-41, Crebassa does not specifically teach wherein the composition comprises an agriculturally acceptable film coating composition which is used to coat seeds, though they (Crebassa) do teach that film forming polymers, e.g. cellulose, can be added to their composition in order to form a coating and that their compositions can be mixed with seeds or wherein the metaldehyde is used in amounts of at least 3 g/kg of seed though they do teach using 5% by weight of metaldehyde (and given a total weight of say 100 g for the total composition 5% of that would be 5 g of metaldehyde) and does not teach wherein the seed is specifically one of the claimed variants of seed. However, these deficiencies in Crebassa are addressed by Collee.
	Collee teaches that it is known to use cellulose polymers and acrylic polymers in coating compositions with metaldehyde (both in solid or liquid forms) to coat seeds, specifically in preferred amounts of 4-11 grams of the active agent/metaldehyde per kg of seed, and specifically wherein the seeds treated are corn, cereal (wheat, barley, oat, rye, any grain), sorghum, rice, clover (which reads on pasture) mustard which belongs to the claimed Brassica, etc. and as such any seeds which are not consumed by the molluscs are therefore allowed to germinate and grow (See pg. 3, ln. 14-30; pg. 4, ln. 13-15, ln. 28-30, prefers metaldehyde; pg. 5, ln. 1-15; pg. 6, ln. 3-30, film coating seed preferred; pg. 7, ln. 27-pg. 8, ln. 9, which specifically discloses these amounts for treating seeds with metaldehyde for controlling molluscs; pg. 5, ln. 20-24, solid formulations; pg. 6, ln. 3-15, solid formulations of the compound/metaldehyde, powder, etc.).
	
	Regarding claims 2-3, 11, and 38, Crebassa does not specifically teach wherein the formulation is a liquid formulation that comprises 80% saponin by weight, and wherein the saponin is used in amounts of 0.1-2.5 mL/kg of seed, specifically between 2 to 2.5 ml/kg of seed. However, these deficiencies are addressed by Ford. 
	 Ford teaches compositions, specifically liquid compositions/formulations which can comprise up to about 99% by weight saponins, specifically 80% by weight saponins and wherein the molluscidal composition comprises at least 40% by weight of one more saponins and wherein the saponins can be mixed into seed coatings and wherein the compositions comprise up to 99% of the molluscidal active agent(s), which reads on the claimed ranges of between 0.1-2.5 mL/kg of seed and 2 to 2.5 ml/kg of seed since the compositions can comprise up to 99% of the saponin in a liquid formulation and are specifically envisioned for use as seed coatings (See [0054]; [0057]; [0048]; [0132]; [0208]; [0210]; [0212]). 

	Regarding claim 39, Crebassa does not teach wherein the composition further comprises fulvic acid. However, this deficiency in Crebassa is addressed by Swietoslawski. Swietoslawski teaches that they found that fulvic acid is a slug repellent and/or to provide nutrients to the seeds/soils and humic acid provides nutrients to plants/seeds/soil as a fertilizing agent (See Swietoslawski: pg. 3, ln. 4-pg. 4, ln. 6). Swietoslawski also teaches using humic acid in their compositions for combating molluscs because humic acid is part of a molluscs diet and is known to function as a fertilizing agent for improving growth of plants, etc. planted in the soil (See pg. 3, ln. 4-pg. 4, ln. 6).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious for one of ordinary skill in the art to formulate the claimed seed treatment composition(s) instantly claimed and the treated seeds instantly claimed when looking to the combination of the prior art because Crebassa teaches that it was known in the art to form coating compositions which comprise both saponins in the claimed amount (which applicant’s state is repellent) and metaldehyde (which is known to be a mollusc/slug repellent when it is used in pure form as is evidenced by Compound Interest) and wherein these coating compositions can be used with seeds and Collee and Ford teach that the claimed concentrations and amounts of saponins and metaldehyde were known in the art to be used in seed coating formulations for repelling and/or controlling mollusks (if they are not sufficiently repelled by the saponin content and metaldehyde of Crebassa and consume the bait seeds then they will be killed) and as such it would have merely been the obvious combination of known compositions that were taught in the prior art for the same purpose in order to develop the claimed seed treatment for repelling and/or controlling molluscs. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Especially since it was known to apply bait seeds/mollusk control at the same time as planting seeds as is evidenced by Fisher (see paragraph: “A crop or vegetable is at its greatest risk…It is best to bait at planting time or at seeding.”) and while Crebassa teaches that higher amounts of saponin can have a repellent effect they still teach using the same concentration of saponins in their composition that are instantly claimed for repelling mollusks and as such any molluscs that are not repelled since this would be a result effective of the claimed concentration which is taught by Crebassa would then be killed by the saponin and metaldehyde upon ingestion and/or contact with the metaldehyde of the bait seeds (which still read on the claimed treated seed) which would keep them away from agricultural seeds which have been planted.
It also would have been obvious for one of ordinary skill in the art to optimize the amounts of saponin and metaldehyde in the formulations of Crebassa in order to develop the instantly claimed saponin and metaldehyde composition for seed treatment at the claimed rates/concentrations because the claimed concentrations and amounts of saponin and metaldehyde were already known in the art for forming compositions for repelling and/or controlling mollusks and for use in seed treatments, including seed treatments of the specifically claimed seeds as is taught by Collee. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). 
It also would have been obvious to one of ordinary skill in the art to add plant growth regulators specifically humic and fulvic acids to the formulation of the combined references Crebassa and Collee because Swietoslawski teaches that fulvic acid is known to repel molluscs and humic acid is known to fertilize plants and improve soil and also is part of a molluscs diet and if molluscs are not subsequently repelled and they consume or contact the bait seeds, they will then be controlled by killing and still allow for the planted seeds to grow and be fertilized as the humic and fulvic acids are known plant nutrients/fertilizers. Thus, one of ordinary skill in the art would want to add the humic and fulvic acids to these formulations in order to provide a plant growth promoter/stimulant to the seeds/soil which are planted/seeded when the bait seeds are applied and would be released as the bait seeds break down in/on the soil.
Regarding claim 41, it would have been obvious to use an “amount of metaldehyde sufficient to have a mollusc repellent effect” because these amounts were already known in the art to be useful amounts for controlling molluscs as is taught by Collee. Just because applicant’s found another effect (mollusc repelling) for prior art compositions of controlling molluscs does not necessarily make the claimed seed treatment patentable, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). In the instant case it was already known in the art to use combinations of humic acid, fulvic acid, metaldehyde and saponin as seed treatments/coatings, wherein the metaldehyde and saponin were being used in the claimed amounts to control molluscs and the humic and fulvic acids could/would fertilize the soil, etc. Just because applicant’s have also found that this combination as taught by the prior art for controlling molluscs also repels molluscs from seeds does not make the seed treatment necessarily patentable as is asserted by applicants because, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references.

Response to Arguments/Remarks
	Applicant’s amendments to the claims have overcome the previous 112(d) rejections and these are withdrawn.
	Applicants arguments with respect to the 103 rejection have been fully considered but are not persuasive at this time. Firstly, applicants argue that it would not have been obvious to combine the prior art because one of ordinary skill in the art would have had no motivation to combine the references with a reasonable expectation of success, specifically because Crebassa teaches that the most effective way to control mollusk pests is use of molluscicides via the use of bait seeds, which are not intended to germinate into seedlings, and that Crebassa warns against using saponins at concentrations which are repellant. Whereas they argue that the instant seed coating is not formulated to induce ingestion but to prevent ingestion by repelling molluscs. The examiner respectfully points out that this feature is not required by the claims all that is required is a seed treatment comprising: metaldehyde, saponin, humic acid, and a film coating composition, wherein the saponin is present in amounts of between 7 to 30% by weight of the treatment. That the treatment repels molluscs from the treated seeds and their seedlings is just a result effective of applicants coating the seeds whether or not it was previously recognized and the claims are to a seed treatment, e.g. a composition, which can be used for any purpose, and the seed treatment claimed comprises: metaldehyde, saponin, humic acid, and a film coating composition, wherein the saponin is present in amounts of between 7 to 30% by weight of the treatment. Thus, the seed treatment taught by the combined prior art above still reads on the instant claims because Crebassa teaches that their treatment can contain saponin in the claimed amounts as discussed above, metaldehyde and wherein the composition can further comprise film forming polymers which read on the film coating composition as is discussed above, and Collee teaches that it is known to use cellulose polymers and acrylic polymers in coating compositions with metaldehyde (both in solid or liquid forms) to coat seeds, specifically in the preferred amounts of 4-11 grams of the active agent/metaldehyde per kg of seed, and specifically wherein the seeds treated are corn, cereal (wheat, barley, oat, rye, any grain), sorghum, rice, clover (which reads on pasture) mustard which belongs to the claimed Brassica, etc. and Ford teaches compositions, specifically liquid compositions/formulations which can comprise up to about 99% by weight saponins, specifically 80% by weight saponins and wherein the molluscidal composition comprises at least 40% by weight of one more saponins and wherein the saponins can be mixed into seed coatings and wherein the compositions comprise up to 99% of the molluscidal active agent(s), which reads on the claimed ranges of between 0.1-2.5 mL/kg of seed since the compositions can comprise up to 99% of the saponin in a liquid formulation and are taught to use specifically envisioned for use as seed coatings, and Swietoslawski teaches that fulvic acid is repellant to molluscs and that humic acid fertilizes plants and in concentrations/amounts of 1-20% is attractive to molluscs. Thus, one of ordinary skill in the art would know to optimize the amount of humic acid to be fertilizing for plants and not enough to attract molluscs when the desire is to repel and/or control molluscs (e.g. any molluscs that do eat the seed are controlled). Further, applicant’s claims are not directed to a method of repelling molluscs, but are instead directed to a seed treatment with an intended use/function of repelling molluscs. Further it is known, “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” Thus, because Crebassa teaches the instantly claimed composition which comprises a film forming polymer, metaldehyde and 7-30 wt% of saponin then it obviously would also repel molluscs when applied to seeds whether or not the prior art recognized this feature because all components of the instantly claimed seed treatment composition are taught by the combination of the prior art as is discussed above.
	Applicants then argue that their intended use of mollusc repelling has weight and is different from the prior art compositions comprising the same amounts of metaldehyde and saponin and further fulvic acid and humic acid were known in the art to fertilize plants and fulvic acid is a known mollusc repellent. Thus, contrary to applicant’s arguments the claimed seed treatment was obvious when taken in view of the prior art because applicant’s have not disclosed or claimed or demonstrated what makes their seed treatment materially different from the prior art seed treatment taught by the combined references which contains all of the claimed components in the claimed amounts as is discussed above. 
	Applicants then argue that Crebassa’s formulations are not repellent. The examiner respectfully points out that whether or not Crebassa teaches that their formulation is repellent the combination seed treatment taught by Crebassa and the secondary references would be repellent because the combined seed treatment taught by Crebassa and the combined references teaches all of the claimed components of the claimed seed treatment in amounts which overlap those instantly claimed and it is known, “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” Thus, the combined prior art of Crebassa and the secondary references discussed above would form an effective seed treatment which would exhibit mollusk repellent properties because these are properties of the claimed composition which is taught by the combined prior art. Applicants then argue that Crebassa teaches that if saponins are present in too high an amount they are repellent. The examiner respectfully points out that the instantly claimed amounts of saponin are taught by Crebassa and as such the compositions taught by Crebassa and the combined prior art must necessarily exhibit at least some mollusk repellent properties because the combined prior art teaches a seed treatment for controlling molluscs which comprises all of applicant’s claimed components in the claimed amounts. 
	Applicants then argue that the intended use of the claimed seed treatment should be given patentable weight and needs to be recognized by the prior art. The examiner disagrees because, “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” As has been discussed above, 
	Applicants then argue that their composition now comprises humic acid and that Swietoslawski teaches humic acid is a mollusc attractant and it would not be obvious to include an attractant in a composition for repelling molluscs. The examiner respectfully points out that this is not a complete reading of Swietoslawski  because Swietoslawski teaches that the humic acid is an attractant in concentrations of 1-30% (See sections cited above), and that besides this activity humic acid is known to fertilize plants/seeds/soil. Thus, one of ordinary skill in the art would realize that it appears from Swietoslawski that the attractant effect of humic acid is concentration dependent and if you want the compositions for controlling molluscs to have a more repellent activity you would not use an attractant amount and/or high concentration of humic acid in the composition. 

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616